          Case 3:20-cv-01357-JSC Document 24 Filed 07/14/20 Page 1 of 2




1    JAMIR DAVIS, ESQ. SBN 98041 – PRO HAC VICE
     J. DAVIS LAW FIRM, PLLC
2    106 WINGING WAY UNIT C
     COVINGTON, KY 41011
3
     TELE: 859-750-5033
4    JDAVISLAWKY@GMAIL.COM

5    MICHAEL R. SEVILLE, ESQ. SBN 278164
6    CURTIS L. BRIGGS, ESQ. SBN 284190
     SEVILLE BRIGGS, LLP
7    3330 GEARY BLVD. 3RD FLOOR, EAST
     SAN FRANCISCO, CA 94118
8    TELE: 415-324-8733
     MICHAEL@SEVILLEBRIGGS.COM
9
     CURTIS@SEVILLEBRIGGS.COM
10
11   ATTORNEYS FOR PLAINTIFF
12
13
                                         UNITED STATE DISTRICT COURT
14
15                                   NORTHERN DISTRICT OF CALIFORNIA

16
      DACARI SPIERS,                                          CASE NO: 3:20-cv-01357-JSC
17
18                    Plaintiff,

19                                                            STIPULATION AND [PROPOSED]
                v.                                            ORDER TO SCHEDULE SETTLEMENT
20
                                                              CONFERENCE
21    CITY AND COUNTY OF SAN FRANCISCO;
      and DOES 1-50 individually and in official
22    capacities as police officers for the City and
      County of San Francisco, inclusive.
23
24
                   Defendant.
25    _________________________________
26
27          IT IS HEREBY STIPULATED (and respectfully requested) by and between Plaintiff and
28   Defendants, Mr. Spiers and City and County of San Francisco, respectively, by and through their


                                                   1
                        Stipulation and [Proposed] Order Scheduling Settlement Conference
                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50: 3:20-cv-01357-JSC
           Case 3:20-cv-01357-JSC Document 24 Filed 07/14/20 Page 2 of 2




1    designated counsel, that Judge Corley ORDER a Settlement Conference with Judge Spero as the

2    parties wish to attempt to settle this matter.
3
             Good cause exists for this request as both parties have exchanged information and
4
     evidence and both parties agree that they are in a position to participate in a meaningful and
5
6    productive Settlement Conference and attempt to resolve the allegations contained in the

7    Complaint.
8            Therefore, all parties stipulate and respectfully request the Court grant the Order scheduling a
9
     Settlement Conference between August 10, 2020 and August 21, 2020, according to Judge Spero’s
10
     availability.IT IS SO AGREED.
11
12
13   Date: July 14, 2020                                                       Law Office of Jamir Davis
14                                                                             _/s/_ Jamir Davis_________
15                                                                             Jamir Davis
                                                                               Attorney for Plaintiff
16
17
     Date: July 14, 2020                                                       Seville Briggs, LLP
18
                                                                               /s/_Michael R. Seville______
19                                                                             Michael Seville
                                                                               Attorney for Plaintiff
20
21
     Date: July 14, 2020                                                       City and County of San Francisco
22
                                                                               _/s/ Raymond Rollan______
23
                                                                               Raymond Rollan
24                                                                             Attorney for Defendant

25
26
27
28


                                                      2
                          Stipulation and [Proposed] Order Scheduling Settlement Conference
                  SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50: 3:20-cv-01357-JSC
